DETAILED ACTION

This Office Action is a response to an RCE filed on 01/11/2022, in which claims 28-47 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 05/28/2020, 08/05/2020, 09/25/2020, 11/09/2020, 12/02/2020, 03/02/2021, 07/06/2021, and 01/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 01/11/2022 has been entered.

Response to Arguments

Applicant's arguments with respect to claims 10-27 have been considered but are not persuasive. 
In regards to claims 10 and 19 applicant argues that the combination of Rossbach, Smith, and Klusza does not disclose the limitation of: “a controller coupled to the single 2D pixel array, the controller configured to control the 2D pixel array to output the 2D-color information and the 3D-depth information for the object by selecting the at least one first pixel in the first row to output the 2D-color information and to output the 3D-depth information while the at least one first pixel is selected.”
However, examiner respectfully disagrees. Rossbach discloses an RGB array generating 2D color information and a NIR array generating 3D depth information (see paragraph 21, 54, and 81). On the other hand, Smith discloses the selection of a row of pixels in an alternating manner from 2 pixel arrays (see paragraph 27). Thus, by incorporating the teaching of Smith into Rossbach, one would arrive at alternating between first group of pixels rows form the RGB array and second group of pixel rows from the NIR array. Please note that by having a row of color information followed by a row of depth information, each row of 3D depth information is selected while the color 
Claims 10-27 remain rejected since the system disclosed by the applicant is taught by the prior arts.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-32, 34, 41, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Rossbach (US 2006/0221250 A1) in view of Smith (US 2014/0027613 A1) and further in view of Klusza (US 2014/0225985 A1).

Regarding claim 28, Rossbach discloses: An image sensor unit (see Fig. 3), comprising: 
a single two-dimensional (2D) pixel array arranged in a first predetermined number plurality of rows of pixels (see Fig. 3 and paragraph 57, sensor array 165, and paragraph 87), 
a controller coupled to the single 2D pixel array (see Fig. 8B, microprocessor 70), the controller configured to control the 2D pixel array to output the 2D-color (see paragraph 21 and 81, frames of z-data and RGB data are acquired substantially simultaneously).
Rossbach does not explicitly disclose: selecting the at least one first pixel in the first row and to output second information while the at least one first pixel is selected.
However, Smith from the same or similar endeavor discloses: selecting the at least one first pixel in the first row and to output second information while the at least one first pixel is selected (see Smith, paragraph 27).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “selecting the at least one first pixel in the first row and to output second information while the at least one first pixel is selected” as taught by Smith in the image sensor taught by Rossbach to more evenly spread the long exposure pixels in the vertical direction and produce a higher dynamic range by having pixels with different exposure times interleaved within different rows (see Smith, paragraph 6).
The combination of Rossbach and Smith discloses: selecting the at least one first pixel in the first row (see Smith, paragraph 27) to output the 2D-color information (see Rossbach, paragraph 54, RGB array) and output the 3D-depth information (see Rossbach, paragraph 57) while the at least one first pixel is selected (see Smith, paragraph 27, alternating between first row and second row of pixels).
The combination of Rossbach and Smith does not explicitly disclose: at least one pixel in a first row of pixels capable of generating 2D-color information of an object based on a first light reflected from the object and capable of generating 3D-depth information of the object based on a second light reflected from the object, the 3D-depth 
However, Klusza from the same or similar endeavor discloses: at least one pixel in a row of pixels capable of providing 2D-color information of an object (see Klusza, paragraph 29 and 72, RGB-D camera capturing key-frames that are regular 2-dimensional RGB color images taken from different viewpoints in the scene.  Every key-frame also has a depth map attached to it that carries depth information for each pixel) based on a first light reflected from the object (see Klusza, paragraph 31) and capable of generating 3D-depth information of the object (see Klusza, paragraph 29, determining depth map) based on a second light reflected from the object (see Klusza, Fig. 1 and 2B, and paragraph 31, IR light detection), the 3D-depth information being based on time-of-flight information of the object from the 2D pixel array (see Klusza, paragraph 29).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “at least one pixel in a row of pixels capable of providing 2D-color information of an object based on a first light reflected from the object and capable of generating 3D-depth information of the object based on a second light reflected from the object, the 3D-depth information being based on time-of-flight information of the object from the 2D pixel array” as taught by Klusza in the image sensor taught by Rossbach and Smith to provide a high speed 3D model generator capable of generating 3D in seconds (see Klusza, paragraph 25).

Regarding claim 29, the combination of Rossbach, Smith, and Klusza discloses:  the image sensor unit of claim 28, wherein the 2D-color information is output from the at least one first pixel before the 3D-depth information is output from the at least one first pixel (see Rossbach paragraph 54 and Smith paragraph 27, by incorporating the teaching of Smith into Rossbach, one would arrive at alternating between first group of pixels rows form the RGB array and second group of pixel rows from the NIR array. Please note that by having a row of color information followed by a row of depth information, each row of 3D depth information is selected while the color information of the previous row is already selected).

Regarding claim 30, the combination of Rossbach, Smith, and Klusza discloses: the image sensor unit of claim 28, wherein the 3D-depth information is output from the at least one first pixel before the 2D-color information is output from the at least one first pixel (see Rossbach paragraph 54 and Smith paragraph 27, by incorporating the teaching of Smith into Rossbach, one would arrive at alternating between first group of pixels rows form the RGB array and second group of pixel rows from the NIR array. Please note that by having a row of color information followed by a row of depth information, each row of 3D depth information is selected while the color information of the previous row is already selected).

Regarding claim 31, the combination of Rossbach, Smith, and Klusza discloses: the image sensor unit of claim 28, further comprising at least one second pixel in a second row of pixels capable of generating 2D-color information of the object (see Klusza, paragraph 29 and 72, RGB-D camera capturing key-frames that are regular 2-dimensional RGB color images taken from different viewpoints in the scene.  Every key-frame also has a depth map attached to it that carries depth information for each pixel) based the first light reflected from the object (see Klusza, paragraph 31) and capable of generating 3D-depth information of the object (see Klusza, paragraph 29, determining depth map) based on the second light reflecting from the object (see Klusza, Fig. 1 and 2B, and paragraph 31, IR light detection), the second row being different from the first row (see Smith, paragraph 27), and
wherein the controller is further configured to control the 2D pixel array to output the 2D-color information and the 3D-depth information for the object by selecting the at least one second pixel in the second row to output the 2D-color information and to output the 3D-depth information while at least one second pixel is selected (see Rossbach, paragraph 54 and Smith, paragraph 27, by incorporating the teaching of Smith into Rossbach, one would arrive at alternating between first group of pixels rows form the RGB array and second group of pixel rows from the NIR array. Please note that by having a row of color information followed by a row of depth information, each row of 3D depth information is selected while the color information of the previous row is already selected).

Regarding claim 32, the combination of Rossbach, Smith, and Klusza discloses: the image sensor unit of claim 31, wherein a first group of rows of pixels comprising a second predetermined number of rows (see paragraph 54, RGB array has 640 rows), a second group of rows of pixels comprising a third predetermined number of rows (see paragraph 54, NIR array has 64 rows), the second predetermined number being equal to or less than the first predetermined number (see paragraph 54, RGB array has 640 rows), the third predetermined number being equal to or less than the second predetermined number (see paragraph 54, NIR array has 64 rows),
wherein the first row of pixels is in the first group of rows of pixels and the second row of pixels is in the second group of rows of pixels (see Smith, paragraph 27), and
wherein the controller is further configured to sequentially select, in an alternating manner (see Smith, paragraph 27), the first row from the first group of rows to output the 2D-color information and the 3D- depth information generated by the at least one first pixel of the first row and the second row from the second group of rows to output the 2D-color information and the 3D-depth information generated by the at least one second pixel (see Rossbach, paragraph 57, and Klusza, paragraph 29, RGB-D information).

Regarding claim 34, the combination of Rossbach, Smith, and Klusza discloses: the image sensor unit of claim 32, wherein the first row selected from the first group of rows is different from the second row selected from the second group of rows (see Rossbach, paragraph 54). 

Regarding claim 41, claim 41 is drawn to a system having limitations similar to the apparatus claimed in claim 28 treated in the above rejections.  Therefore, system claim 41 corresponds to apparatus claim 28 and is rejected for the same reasons of anticipation as used above. Furthermore, Rossbach discloses: a display coupled to (see Rossbach, Fig. 8B, display 550).

Regarding claim 47, claim 47 is drawn to a system having limitations similar to the apparatus claimed in claims 31 and 32 treated in the above rejections.  Therefore, system claim 47 corresponds to apparatus claim 31 and 32 and is rejected for the same reasons of anticipation as used above.

Claims 33, 35-40, 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Rossbach (US 2006/0221250 A1) in view of Smith (US 2014/0027613 A1, Klusza (US 2014/0225985 A1) and further in view of Brown (US 2011/0102763 A1).

Regarding claim 33, the combination of Rossbach, Smith, and Klusza discloses: the image sensor unit of claim 32, but does not explicitly disclose: wherein the first row selected from the first group of rows is a same row as the second row selected from the second group of rows.
However, Brown from the same or similar endeavor discloses: wherein the row selected from the first group of rows is the same row as the row selected from the second group of rows (see Brown, paragraph 28, image data 172 includes color and depth information for each pixel). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “the row selected from the  (see Smith, paragraph 66).

Regarding claim 35, the combination of Rossbach, Smith, Klusza, and Brown discloses: The image sensor unit of claim 28, wherein the 3D-depth information comprises triangulation information corresponding to a scanned row of light spots reflected off the object (see Brown, paragraph 22-23). 
Regarding claim 36, the combination of Rossbach, Smith, Klusza, and Brown discloses: The image sensor unit of claim 35, wherein the triangulation information comprises timestamp information for the scanned row of light spots (see Brown, paragraph 22-23, time-multiplexed light spots).

Regarding claim 37, the combination of Rossbach, Smith, Klusza, and Brown discloses: The image sensor unit of claim 36, wherein the 3D-depth information is based on a linear integration of photoelectrons generated by the at least one first pixel (see Rossbach, paragraph 120).

Regarding claim 38, the combination of Rossbach, Smith, Klusza, and Brown discloses: The image sensor unit of claim 36, wherein the 3D-depth information is (see Rossbach, claim 10).

Regarding claim 39, the combination of Rossbach, Smith, Klusza, and Brown discloses: The image sensor unit of claim 36, further comprising a laser light source (see Brown, paragraph 19) to illuminate the scanned row of light spots (see Brown, paragraph 22). 

Regarding claim 40, the combination of Rossbach, Smith, Klusza, and Brown discloses: The image sensor unit of claim 39, wherein the laser light source comprises one of a visible laser light source, a near infrared laser light source, a point light source, a monochromatic illumination source, an X-Y addressable laser light source, or a Micro Electro-Mechanical System (MEMS) based laser scanner (see Brown, paragraph 19). 
Regarding claim 42, the combination of Rossbach, Smith, Klusza, and Brown discloses: The system of claim 41, wherein the 3D-depth information is further based on time-of-flight information of the object from the 2D pixel array (see Klusza, paragraph 29), and
wherein the triangulation information comprises timestamp information for the scanned row of light spots (see Brown, paragraph 22-23, time-multiplexed light spots). 

Regarding claim 43, the combination of Rossbach, Smith, Klusza, and Brown discloses: The system of claim 42, wherein the 3D-depth information is further based on a linear integration of photoelectrons generated by the at least one first pixel (see Rossbach, paragraph 120).

Regarding claim 44, the combination of Rossbach, Smith, Klusza, and Brown discloses: The system according to claim 42, wherein the 3D-depth information is based on a logarithmic integration of photoelectrons generated by the at least one first pixel (see Rossbach, claim 10). 

Regarding claim 45, the combination of Rossbach, Smith, Klusza, and Brown discloses: The system according to claim 42, further comprising a laser light source (see Rossbach, paragraph 10) to illuminate the scanned row of light spots (see Brown, paragraph 22), 
wherein the laser light source comprises one of a visible laser light source, a near infrared laser light source, a point light source, a monochromatic illumination source, an X-Y addressable laser light source, or a Micro Electro-Mechanical System (MEMS) based laser scanner (see Brown, paragraph 19). 
Regarding claim 46, the combination of Rossbach, Smith, Klusza, and Brown discloses: The system according to claim 41, wherein the system comprises part of a mobile communication device (see Brown, paragraph 67 and Fig. 11).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483